department of the treasury internal_revenue_service washington d c contact person identification_number telephone number -s tax_exempt_and_government_entities_division date hel o02 u ll no legend employer_identification_number dear sir or madam this is in response to x's ruling_request dated date requesting advance approval of its scholarship grants procedures under sec_4945 of the code x has been recognized exempt under sec_501 and classified as a private_foundation described in sec_509 of the code x proposes to make scholarship grants each year to one or more secondary school students to enable them to complete a college preparatory boarding school education at a participating preparatory school scholarship grants to one or more of college students at an undergraduate college or university of the students’ choice as the program matures x may also make college x represents that initially there will be four college preparatory boarding schools in state s participating in the program later the program may be expanded to other areas within x’s region of operation and to other preparatory schools each participating school is a qualifying educational_institution within the meaning of sec_170 of the code students entering grades of the public schools in r a rural county in state s will be eligible to apply for and to be considered for the scholarships x represents that the selection criteria will include but will not be limited to demonstrated academic ability and desire character good citizenship and financial need x further represents that the grants will be awarded on an objective and nondiscriminatory basis the selection committee will be composed of the directors of admissions and or their representatives from each of the participating college preparatory boarding schools and x’s staff and consultants the size of the selection committee will vary however the members from the preparatory schools will always exceed the number of members from x’s staff or its consultants x’s board_of directors will approve the final selection a scholarship recipient cannot be related to a member of the selection committee any consultant working for the foundation or to any disqualified_person in relation to x x represents that neither members of the selection committee nor any disqualified persons’ in relation to x will be in a position to receive private benefits directly or indirectly if certain potential grantees are selected over others the scholarship payments will be made directly to the participating college preparatory boarding schools each school must agree in writing to use the grants to defray the recipient’s educational and boarding school expenses or to pay or distribute the funds to or for the benefit of the scholarship recipient only if the student is enrolled and in good standing another condition of the scholarship grant will be that the funds will only be used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code and for room and board finally no part of a grant especially college scholarships will be used to pay for teaching research or other services by the scholarship recipient as a condition for receiving the scholarship periodic progress reports showing the courses taken and the grades received will be the reports provided by the participating preparatory schools_for each scholarship recipient will also describe the progress made by the student and report on any academic or disciplinary problems in cases of serious academic or disciplinary problems interim reports will be required a full annual report will also be required for each recipient showing final grades received for the year the current grade point average and class rank the student's current good standing status and advancement to the next grade level x's staff and consultants will regularly review the progress reports to ensure that satisfactory progress is being made towards graduation and that the grant funds are being well used to accomplish the purposes of y x's scholarship program x's staff will also periodically review compliance by participating preparatory schools with the written agreements relating to the appropriate use of scholarship grant funds x’s staff and consultants will investigate all reports of unsatisfactory academic or disciplinary performance if a scholarship recipient is unable or unwilling to correct deficiencies or to otherwise meet the requirements of the participating school or x the student will be dismissed from the program if x determines that all or any part of a scholarship grant is not being used to further the purposes of the grant and y x will take one or more of the following actions as required and appropriate withhold payments to the extent possible during the period of investigation take steps to recover the grant funds and or ensure restoration of diverted funds to the purposes of the grant withhold further payments until the diverted funds are in fact recovered or restored obtain assurances from the grantee and or the participating schoo that future diversions will not occur and require the grantee and or the participating school to take extraordinary precautions to prevent future diversions x will retain complete records that will include all information it obtained to evaluate the qualifications of the potential grantees the identification of grantees including any relationship of any grantee to x or to an officer or director of x the purpose and amount of each grant the terms of payment of each grant and any additional information obtained by x as part of the grant administration process the records will include preparatory school scholarship recipients as well as any subsequent college scholarship grants to preparatory school graduates sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4945 of the internal_revenue_code imposes an excise_tax on each taxable_expenditure made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 sec_53_4945-4 of the foundation and similar excise_tax regulations sets forth standards for determining whether grants to individuals awarded under sec_4945 of the code are made on an objective and nondiscriminatory basis based upon the information submitted and assuming your scholarship programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in awarding grants we have determined that your procedures in awarding scholarship grants and educational loans comply with the requirements of sec_4945 and g of the code and that scholarships and loans granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 the approval of your grant-making procedures is a one-time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any grants or distributions made between the date you were established and recognized as exempt under sec_501 of the code and days after the end of your advance_ruling period will not be considered taxable_expenditures presuming that such grants met the general requirements of sec_501 except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_61 k of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours terrell m berkovsky manager exempt_organization technical group
